Citation Nr: 0915788	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  08-13 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disorder of the 
hands, claimed as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1951 to December 
1952, as well as later service with the Air National Guard, 
including in Vietnam during the Vietnam era.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  This case has been advanced on the 
Board's docket.

This appeal was previously before the Board in September 
2008, when the Board determined that new and material 
evidence sufficient to reopen the claim had been received, 
and remanded the matter for further development.  Such 
development having been completed, the appeal has been 
returned to the Board for further review.


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era and, 
therefore, is presumed to have been exposed to Agent Orange.

2.  There is no evidence of a skin disorder of the hands 
during service or for many years after service, and the 
probative value of private medical opinions that the 
Veteran's current skin disorder of the hands is related to 
exposure to Agent Orange in service is outweighed by a VA 
examiner's opinion that this condition is not likely from his 
military service, including exposure to Agent Orange.


CONCLUSION OF LAW

The Veteran's currently-shown skin disorder of the hands was 
not incurred in active service, nor may service connection 
for such disability be presumed.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1137 (West 2002 & Supp 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In the instant case, the foregoing notice requirements were 
satisfied by an October 2006 letter.  In addition, following 
the letter, the March 2008 statement of the case and March 
2009 supplemental statement of the case were issued, each of 
which provided the Veteran an additional 60 days to submit 
more evidence.  Thus, the Board finds that the purpose behind 
the notice requirement has been satisfied because the Veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.

Also, to whatever extent the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as effective date, the Board finds no 
prejudice to the appellant in proceeding with the present 
decision.  As will be discussed in the following decision, 
the Board is denying Veteran's service connection claim.  As 
such, no rating or effective dates will be assigned.

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  The 
Veteran was accorded a pertinent VA examination in October 
2008.  Further, all relevant treatment records adequately 
identified by the Veteran have been obtained and associated 
with the claims folder, including the May 1992 Social 
Security Administration (SSA) Disability benefits 
determination and the records that provided the basis for 
that determination.  Neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

General Laws And Regulations

Service connection may be granted for disability resulting 
from injury suffered or disease contracted in the line of 
duty, or for aggravation in service of a pre-existing injury 
or disease.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be established by demonstrating that the 
disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303 
(2008).

A Veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents (e.g., Agent Orange).  In the case of such a 
Veteran, service connection for listed diseases will be 
rebuttably presumed if they are manifest to a compensable 
degree within specified periods.  38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  This presumption of service connection may be 
rebutted by affirmative evidence to the contrary.  
38 U.S.C.A. § 1113 (West 2002); 3.307(d).

The Board notes that the Secretary of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  In this regard, the 
Board observes that VA has issued several notices in which it 
was determined that a presumption of service connection based 
upon exposure to herbicides used in Vietnam should not be 
extended to certain specific disorders, based upon extensive 
scientific research.  See, e.g., Notices, 68 Fed. Reg. 
27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 61 Fed. 
Reg. 57,586-589 (1996).

An appellant who does not meet the statutory criteria for 
presumptive service connection based on herbicide exposure is 
not precluded from establishing service connection with proof 
of actual direct causation.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The provisions set forth in Combee 
are applicable in cases involving Agent Orange exposure.  
McCartt v. West, 12 Vet. App. 164, 167 (1999).

Analysis

The Veteran seeks service connection for a skin disorder of 
his hands as a result of exposure to Agent Orange.  
The record reflects a skin disorder of the hands variously 
diagnosed as eczema, contact dermatitis, exfoliative 
dermatitis, and psoriasis (by skin biopsy).  In 2008, a VA 
examiner characterized the Veteran's symptoms as psoriasis.  

The Veteran's personnel records reflect that he served in the 
Republic of Vietnam during the Vietnam Era.  Thus, he is 
presumed to have been exposed to herbicides.  38 C.F.R. 
§ 3.307(a)(6)(iii).  Significantly, however, the Veteran's 
currently-diagnosed psoriasis (and earlier diagnosis of 
eczema and dermatitis) is not on the list of diseases 
associated with herbicide exposure for purposes of 
presumptive service connection.  38 U.S.C.A. § 1116(a)(2); 38 
C.F.R. § 3.309(e).  Therefore, the presumption of service 
connection afforded for certain specific diseases associated 
with herbicide exposure is not for application in this case. 

As previously discussed, an appellant who does not meet the 
statutory criteria for presumptive service connection based 
on herbicide exposure is not precluded from establishing 
service connection with proof of actual direct causation.

The service treatment records are negative for complaints, 
findings, or treatment of a chronic skin condition of the 
hands, with the December 1952 separation examination 
reflecting normal skin and lymphatics. 

The earliest evidence of record describing a skin disorder of 
the hands is a series of 1989 private treatment records which 
reflect a rash on the Veteran's hands, and diagnoses of 
eczema and dermatitis.  These records reveal that the 
Veteran's symptoms were exacerbated by his work as a truck 
driver.  In an April 1991 medical report, a private physician 
opined that the Veteran's skin condition was caused by 
contact with cement powder at work.  Additionally, in an 
April 1991 report, another private physician suggested the 
Veteran's skin condition might be caused by contact with the 
driving wheel of his truck.  

March 1992 treatment records by another private physician 
reflect a diagnosis of psoriasis by skin biopsy.  They also 
show that the Veteran reported that this condition "began 
when he slipped at work and fell into standing water, which 
had moss or some type of algae growing over the surface of 
it.  He skinned his hands and hips and believes he became 
contaminated with this material."

The record also contains a number of medical opinions that 
the skin disorder of the Veteran's hands is related to 
exposure to herbicides, including Agent Orange.  In a 
September 2006 statement, a private physician indicated that 
the contact dermatitis on the Veteran's hands was "because 
of Agent Orange."  A statement by another private physician 
that same month reflects contact dermatitis on both of the 
hands "caused by Agent Orange."  In a March 2007 statement, 
this same physician opined that the Veteran's symptoms 
represented an enhanced immune response "as a result of 
exposure to TCDD."  

The Board notes that the record includes other private 
medical statements indicating that the Veteran's skin 
condition could be related to Agent Orange.  However, as such 
statements indicate only a possibility that the Veteran's 
skin condition is related to service, they are purely 
speculative.  Service connection may not be based on a resort 
to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102.  

Given the numerous and varied medical opinions in this case, 
the Board remanded the matter in September 2008 to accord the 
Veteran an opportunity to undergo a VA examination, the 
purpose of which was to determine the exact nature, extent, 
and etiology of the Veteran's skin condition.  This was 
accomplished in October 2008.

The VA examination report reflects review of the claims file 
and interview with the Veteran regarding his pertinent 
military and medical history.  The Veteran reported that he 
was exposed to Agent Orange when hauling contaminated 
aircrafts and parts in service.  He reported that the skin 
condition on his hands began in the early 1980's, but that he 
believed it was "dormant" in his system prior to that time.  

Clinical examination revealed fissuring, crusting, erythema, 
scaling and skin thickening on the palmar aspect of the 
bilateral hands.  The diagnosis was psoriasis of the 
bilateral hands.  With respect to the etiology of this 
condition, the examiner opined that "the veteran's hand 
psoriasis is less likely as not caused by or related to 
service, including in-service exposure to Agent Orange."  In 
support of this determination, the examiner noted that 
although psoriasis is a chronic condition of unknown 
etiology, the studies do not show a direct causal connection 
between development of psoriasis and Agent Orange exposure, 
and that the Veteran's skin condition onset many years after 
service.  

Upon careful review of this case, including the foregoing 
evidence, the Board finds the greater weight of the evidence 
is against the Veteran's claim.  In this regard, we note that 
the United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  Among the factors assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion."  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the October 2008 VA examiner's opinion that the 
Veteran's currently-shown skin disorder is less likely than 
not related to military service, including exposure to Agent 
Orange, is of more probative value than the September 2006 
and March 2007 private medical opinions linking the condition 
to herbicide exposure in service.  

Unlike the formal VA examination, the September 2006 and 
March 2007 private medical opinions do not indicate that the 
physicians had access to the Veteran's claims file, or were 
privy to his service medical records, or all of the available 
relevant post-service medical history, which clearly reflect 
no treatment for a chronic skin condition of the hands during 
service, or for many years after service, (with an initial 
complaint of symptoms attributable to the Veteran's work 
rather than military service - indeed, prior to the Veteran's 
December 1992 claim of service connection, the record is 
absent of any medical opinion attributing his skin condition 
to military service or herbicide exposure). 

Further, the September 2006 and March 2007 medical opinions 
provide absolutely no rationale or basis for the 
determination that the Veteran's skin condition is related to 
Agent Orange exposure, including reference to medical studies 
reflecting such a causal connection, or why the Veteran's 
symptoms were attributable to herbicide exposure rather than 
some other cause such as his prior work as a truck driver.  

Additionally, the Board notes that the Veteran has offered 
conflicting statements regarding the history of the skin 
condition of his hands.  While he asserted at the October 
2008 VA examination that the condition is the result of 
handling Agent Orange contaminated aircraft in service, a 
March 1992 private treatment report reflects the Veteran's 
belief that his hands became contaminated by dirty water 
which he slipped and fell into at work.  Accordingly, the 
Veteran's statements do not credibly relate the skin disorder 
of his hands to service.

Given the lack of medical evidence of a skin disorder of the 
hands in service, or for many years after service, the 
Veteran's own inconsistencies regarding injury to his hands, 
and a medical opinion expressly rejecting a link between the 
Veteran's skin condition and his period of service, the 
greater weight of the evidence is against the claim.  Service 
connection is not warranted, and the appeal is denied. 


ORDER

Service connection for a skin disorder of the hands, claimed 
as secondary to Agent Orange exposure, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


